
	
		I
		112th CONGRESS
		1st Session
		H. R. 2456
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Rigell (for
			 himself, Mr. Scott of Virginia,
			 Mr. Wittman, and
			 Mr. Forbes) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the Fort Monroe National Historical Park in
		  the Commonwealth of Virginia, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fort Monroe National Historical Park
			 Establishment Act.
		2.Definitions and
			 purpose
			(a)DefinitionsIn
			 this Act:
				(1)CommonwealthThe term Commonwealth means
			 the Commonwealth of Virginia and any management entity or political subdivision
			 created by the Commonwealth of Virginia for the planning, management and reuse
			 of lands, buildings or structures reverting to or conveyed to the Commonwealth
			 as a result of the implementation of the recommendations of the Defense Base
			 Closure and Realignment Commission contained in the report of the Commission
			 transmitted by the President to Congress in accordance with section 2914(e) of
			 the Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of
			 Public Law 101–510; 10 U.S.C. 2687 note) on September 15, 2005.
				(2)FortThe
			 term fort means the third system fortification historically
			 referred to as Fortress Monroe including its moat, and the lands
			 and improvements within the fort and adjacent to the outside perimeter of the
			 moat.
				(3)Historic
			 areaThe term historic area means the area of the
			 Fort Monroe National Historic Landmark outside of the boundary of the
			 park.
				(4)Historic
			 resourcesThe term historic resources means any
			 lands, cultural landscapes, buildings or structures within the fort, and lying
			 adjacent to the fort within the connecting road system formed by Fenwick Road,
			 Ingalls Road, Murray Road, Patch Road, Griffith Street, and Bomford
			 Lane.
				(5)Management
			 planThe term management plan means the general
			 management plan for the park to be developed under section 4(i).
				(6)MapThe
			 term map means the map entitled Fort Monroe National
			 Historical Park Proposed Boundary, numbered 250/107,111, and dated June
			 24, 2011.
				(7)Natural and
			 recreational resourcesThe term natural and recreational
			 resources means any lands and submerged lands lying within and
			 associated with the North Beach area of Fort Monroe as depicted on the
			 map.
				(8)ParkThe
			 term park means the Fort Monroe National Historical Park
			 established by section (3)(a).
				(9)ProjectThe
			 term project means any activity, restoration, rehabilitation,
			 interpretive exhibits or devices, or physical improvements for which Federal
			 funds have been expended.
				(10)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(b)PurposeThe
			 purpose of the park is to preserve the historic and natural resources of Fort
			 Monroe, provide land and water-based recreational opportunities, and interpret
			 for the benefit of present and future generations—
				(1)Old Point Comfort,
			 its relationship to the voyages of Captain John Smith, its location as the
			 first entry place of captive Africans into English North America, its use for
			 successive fortifications, and its role in the War of 1812;
				(2)the development
			 and use of Fort Monroe as a coastal defense facility and artillery training
			 center, including its military and community life;
				(3)the fort’s role in
			 the Civil War, including as a haven for those escaping enslavement during that
			 war, and the formation and service of United States Colored Troop units
			 stationed at Fort Monroe;
				(4)persons and events
			 associated with the fort, which contributed to its and the Nation’s history,
			 and their relevance to modern society; and
				(5)the natural and
			 recreational resource values associated with Fort Monroe.
				3.Fort Monroe
			 National Historical Park
			(a)EstablishmentThere is established in the Commonwealth of
			 Virginia a unit of the National Park System to be known as the Fort
			 Monroe National Historical Park.
			(b)BoundaryThe
			 park boundary shall generally consist of the fort, the historic resources, and
			 the North Beach and associated submerged lands, as generally depicted on the
			 map.
			(c)Availability of
			 mapThe official boundary map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
			4.Administration
			(a)In
			 generalThe Secretary shall administer the park in accordance
			 with—
				(1)this Act;
			 and
				(2)the laws generally
			 applicable to units of the National Park System, including—
					(A)the National Park
			 Service Organic Act (16 U.S.C. 1 et seq.); and
					(B)the Act of August
			 21, 1935 (49 Stat. 666, 16 U.S.C. 461 et seq.).
					(b)Federal,
			 commonwealth, and local jurisdiction
				(1)Federal
			 authorityExcept as otherwise provided in this Act, nothing shall
			 enlarge, diminish or modify any authority of the United States to carry out
			 Federal laws and regulations on Federal land located within the boundary of the
			 park.
				(2)Commonwealth
			 authorityNothing in this Act enlarges, diminishes, or modifies
			 any authority of the Commonwealth, or any political subdivision of the
			 Commonwealth—
					(A)to exercise civil
			 and criminal jurisdiction unless an agreement for concurrent jurisdiction is
			 executed and modifies Commonwealth or local government jurisdiction in any way;
			 or
					(B)to carry out
			 Commonwealth laws, regulations and rules on non-Federal land located within the
			 boundary of the park.
					(c)No net loss of
			 commonwealth owned buildings and structuresIn the event of loss
			 or authorized demolition of buildings or structures within the Fort Monroe
			 National Historic Landmark District, replacement of the square footage from
			 such loss or demolition shall be permitted provided that such construction
			 complies with the Secretary’s Standards for the Treatment of Historic
			 Properties, and Section 106 of the National Historic Preservation Act as
			 applicable.
			(d)Authorization of
			 ex-Officio appointmentsThe Superintendent of the park is
			 authorized to serve as an ex-officio member of such boards or committees
			 affecting Fort Monroe that the Secretary deems beneficial to the preservation
			 of park resources and which further the interpretive or educational purposes of
			 the park.
			(e)Cooperative
			 agreements and visitor services
				(1)In
			 generalSubject to the provisions of this section and as the
			 Secretary determines to be appropriate to carry out this section, the Secretary
			 may enter into cooperative agreements with the Commonwealth or any other party
			 under which the Secretary may identify, interpret, and provide assistance for
			 the preservation of non-Federal properties within the boundary of the park and
			 within the historic area. This includes, but is not limited to, the placement
			 of directional and interpretive signage, wayside exhibits, and technology-based
			 interpretive devices.
				(2)LimitationsThe
			 Secretary shall not enter into any cooperative agreement pursuant to this
			 section until the Secretary—
					(A)determines that
			 sufficient historic, natural and recreational resources have been acquired to
			 constitute a manageable unit and that easements have been acquired on the
			 remaining historic and natural resources within the boundary of the park
			 sufficient to ensure the integrity of the historic, natural and recreational
			 resources of the park; and
					(B)has entered into a
			 written agreement with the Commonwealth providing—
						(i)for
			 an effective process for ensuring that the future uses of historic, natural and
			 recreational resources within and adjacent to the boundary of the park will be
			 compatible with its designation as a unit of the National Park System;
			 and
						(ii)arrangements,
			 cooperatively determined between the Secretary and the Commonwealth, along with
			 contributions to be made by any other party for the sharing of the costs of
			 maintenance and utilities necessary for the operation and maintenance of the
			 park.
						(3)Priority
			 resourcesFor purposes of subsection (e)(2)(A), acquisition of
			 interests in the following properties shall be given priority
			 consideration:
					(A)The Old
			 Headquarters Building (Building #1).
					(B)The Bachelors
			 Officers Quarters (Building #50).
					(C)Lee’s Quarters
			 (Building #17).
					(D)The Parade
			 Ground.
					(E)Casemate
			 #22.
					(F)The North Beach
			 and associated submerged lands as depicted on the map.
					(G)A right of way
			 appropriate to the cultural and natural resource park setting for public access
			 between the fort and the North Beach area as depicted on the map, or in a
			 location agreed upon by the Secretary and the Commonwealth.
					(4)Adaptive
			 reuseNothing in this Act is intended to inhibit the Commonwealth
			 from providing for the adaptive reuse of the interior of any non-federally
			 owned historic resource for such compatible uses determined pursuant to
			 subsection (e)(2)(B) that are conducted in accordance with the Secretary’s
			 Standards for the Treatment of Historic Properties.
				(5)Joint visitor
			 services facilitiesShould the Secretary determine that the
			 visitor experience to the park would be enhanced and cost efficiencies
			 otherwise achieved, the Secretary is authorized to provide no greater than 50
			 percent of the costs of design and rehabilitation of non-federally owned
			 structures or buildings in the park, or within the historic area, for park
			 operations and visitor services including the design, construction and
			 installation of exhibits, and to jointly operate and maintain such facilities
			 with the Commonwealth.
				(6)Fort monroe
			 foundationThe Secretary is encouraged to explore the feasibility
			 of a partnership agreement with the Fort Monroe Foundation that would benefit
			 the preservation and interpretation of resources within the park.
				(7)Terms and
			 conditions of agreementsAny cooperative agreement entered into
			 under paragraph (1) shall include terms and conditions that ensure that—
					(A)the Secretary,
			 acting through the Director of the National Park Service, shall have the right
			 of access at all reasonable times to all public portions of the property
			 covered by the agreement for the purposes of—
						(i)conducting
			 visitors through the properties; and
						(ii)interpreting the
			 properties for the public;
						(B)no changes or
			 alterations shall be made to any properties covered by a cooperative agreement
			 entered into under paragraph (1) unless the Secretary and the other party to
			 the agreement agree to the changes or alterations;
					(C)any conversion,
			 use, or disposal of a project for purposes contrary to the purposes of this
			 section, as determined by the Secretary, shall entitle the United States to
			 reimbursement in an amount equal to the greater of—
						(i)the
			 amounts made available to the project by the United States; or
						(ii)the
			 portion of the increased value of the project attributable to the amounts made
			 available under this subsection, as determined at the time of the conversion,
			 use, or, disposal.
						(8)Matching
			 funds
					(A)In
			 generalWith the exception of the placement of directional and
			 interpretive signage, wayside exhibits, and technology-based interpretive
			 devices, the Secretary shall require, as a condition of the receipt of funds
			 under paragraph (1) that any Federal funds made available under a cooperative
			 agreement or for joint visitor services facilities shall be matched on an equal
			 basis by non-Federal funds.
					(B)In-kindWith
			 the approval of the Secretary, the non-Federal share required under paragraph
			 (1) may be in the form of property, goods, or services from a non-Federal
			 source, fairly valued.
					(f)Acquisition of
			 land
				(1)In
			 generalThe Secretary may acquire lands or interests in land
			 within the boundary of the park by donation, purchase from a willing seller
			 with donated or appropriated funds, or exchange. The Secretary shall give
			 priority to acquisition of land or interests in land for the properties listed
			 in subsection (e)(3).
				(2)Donation of
			 commonwealth-owned landLands or interests in land owned by the
			 Commonwealth or any political subdivision of the Commonwealth may only be
			 acquired by donation.
				(3)Easements and
			 rights of accessThe Commonwealth may retain, or the Secretary
			 may grant such easements or rights of access as may be necessary for the
			 maintenance and operations of utilities, infrastructure, and transportation
			 subject to the Secretary’s determination that there will be no impairment to
			 park resources or impacts on visitor experiences in the park.
				(g)Technical
			 assistance and public interpretationThe Secretary may provide
			 technical assistance and public interpretation of natural, historic and
			 cultural resources within the historic area, as well as at any sites in close
			 proximity to the park outside of the historic area that are related to events
			 or persons associated with Fort Monroe including encampments or cemeteries of
			 formerly enslaved persons freed at Fort Monroe during the Civil War. The
			 Secretary may provide for the coordination of interpretation between the park
			 and the Captain John Smith Chesapeake National Historic Trail for any resources
			 within the boundary of the park that may relate to the trail.
			(h)Old point
			 comfort lighthouse
				(1)In
			 generalThe Secretary and the Secretary of Homeland Security
			 shall, within 1 year of the date of enactment of this Act, enter into an
			 interagency agreement for the long-term protection and public interpretation of
			 the Old Point Comfort Lighthouse.
				(2)Circumstances of
			 agreementThe agreement shall specify the circumstances under
			 which the Secretary may provide for interpretation and visitor enjoyment of the
			 lighthouse and its grounds.
				(3)No limitations
			 on authorityNothing in this subsection is intended to limit the
			 Secretary of Homeland Security’s authorities for use of the lighthouse for
			 navigational or national security purposes.
				(i)Management
			 plan
				(1)In
			 generalNot later than 3 fiscal years after the date on which
			 funds are made available, the Secretary, in consultation with the Commonwealth,
			 shall complete a management plan for the park in accordance with—
					(A)section 12(b) of
			 the National Park System General Authorities Act (16 U.S.C. 1a–7(b));
			 and
					(B)other applicable
			 laws.
					(2)Consideration of
			 commonwealth laws, plans and agreementsIn developing the
			 management plan the Secretary shall consider—
					(A)the Fort Monroe
			 Reuse Plan.
					(B)the Fort Monroe
			 Programmatic Agreement dated April 27, 2009, as may be amended after the date
			 of this Act; and
					(C)the Commonwealth
			 of Virginia Fort Monroe Authority Act.
					(3)Cost
			 shareThe management plan shall include provisions that identify
			 any costs to be shared by the Federal Government and the Commonwealth, and
			 other public or private entities or individuals for necessary capital
			 improvements to and maintenance and operations of the park.
				(j)Limitation of
			 liabilityThe National Park Service and the Commonwealth shall
			 not be responsible for liabilities outside of their respective property
			 ownerships except as mutually agreed upon in writing.
			(k)Uniform and
			 consistent managementThe Secretary and the Commonwealth are
			 encouraged to cooperate to ensure that the park is preserved, maintained and
			 operated in a uniform and consistent manner.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
		
